        Case 1:19-cv-06282-AJN-OTW Document 74 Filed 05/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
ROBERT ASHLEY,                                                 :
                                                               :
                                       Plaintiff,              :   No. 19-CV-6282 (AJN) (OTW)
                                                               :
                      -against-                                :            ORDER
                                                               :
C.O. GONZALEZ #6566, et al.,
                                                               :
                                       Defendants.             :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of the Defendants’ April 30, 2020 letter. (ECF 72). The letter asks

for (1) an opportunity for Plaintiff to supplement his opposition to the motion to dismiss and (2)

a stay of discovery until the motion to dismiss is decided. (ECF 72). The applications are

GRANTED.

         Plaintiff’s supplemental opposition to Defendants’ motion to dismiss is due May 22,

2020, and Defendants’ reply is due June 5, 2020.

         Discovery is stayed until a decision and order on Defendants’ motion to dismiss.

Defendants are directed to submit a joint status letter with a plan for the remaining discovery

fourteen (14) days after the decision and order if the case is not fully dismissed. Parties need

not submit a status letter on May 29, 2020 as directed on April 28, 2020. (ECF 71).
      Case 1:19-cv-06282-AJN-OTW Document 74 Filed 05/05/20 Page 2 of 2



       Defendants are requested to mail a copy of this letter to the pro se Plaintiff and file

proof of service on the docket within seven (7) days of this Order.


       SO ORDERED.



                                                            s/ Ona T. Wang
Dated: May 5, 2020                                                     Ona T. Wang
       New York, New York                                     United States Magistrate Judge




                                                2
